DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 7 and 17 are canceled.
Claims 21 and 22 are new.
Claims 1-6, 8-16, 18-22 are pending and have been examined.
This action is in reply to the papers filed on 01/10/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/20/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/20/2020 as modified by the amendment filed on 01/10/2022.
Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 01/10/2022, pgs. 9-14), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., McRO, etc…). 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
New Matter Rejection - Regarding Claim 22, Applicant’s originally filed specification (PGPub. 2021/0295411) fails to disclose the amended claimed features as follows:
Regarding Claim 22. (New) The method of claim 1, wherein the recommendation identifies (a) a first portion of the transaction that should be completed using a first payment option of the identified combination and (b) a second portion of the transaction that should be completed using a second payment option of the identified combination.
Applicant is directed to address each rejected claim individually by specifically indicating support, in the originally filed specification (i.e., page, paragraph, and line), for the rejected claimed feature(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198.
Regarding Claim 1. (Currently Amended) Laracey 2018/0137484 teaches A method of providing a personalized payment option for a user (Laracey 2018/0137484 [0177 – available payment options [] a-n may be shown in the order of preference or desirability based on, for example, customer preferences or rules established by the customer] Referring now to FIG. 8B, a further user interface is shown, again on a display device 836 of a mobile device 802. In the user interface of FIG. 8B, the user has captured the checkout token or QR code (e.g., using the screen of FIG. 8A), and has received a response message from a transaction management system (such as the system 230 of FIG. 2) with details of the payment transaction that the customer is about to complete. In particular, the transaction management system has returned detailed transaction information about the purchase transaction, including merchant information and the purchase amount (shown as item 842). The user interface also shows the customer a number of available payment options 844 a-n. The available payment options 844 a-n may be shown in the order of preference or desirability based on, for example, customer preferences or rules established by the customer (e.g., pursuant to the process described above in conjunction with FIG. 3 or the like), by the merchant, or by the payment system operator. For example, as shown, a private label credit card is displayed as the first (or top-most) payment account 844 a. Information about each of the payment accounts 844 may be displayed, including the current available balance as well as any reward, loyalty or other benefits associated with using that particular payment account in the current transaction.), the method comprising: receiving, by a server, billing information from a merchant server associated with a merchant (Laracey 2018/0137484 [0201 – receipts interpreted as billing information] The merchant 1308 causes the checkout token to be displayed for capture by the mobile device 1302 at “4”. The mobile device 1302, under control of the payment application of the present invention, causes a message “5” to be transmitted to the transaction management system 1330 which includes authentication information as well as the checkout token. The transaction management system 1330 uses the information received in the message “5” to update or create a record in the transaction queue and to identify one or more available receipts of the customer that involve prior purchases at the merchant 1308. The merchant is identified based on the information received from the merchant at “2” and is used to query a historical transaction database associated with the customer's prior transactions to identify one or more receipts or transaction records associated with customer transactions at that merchant 1308. [0202] A message “6” is transmitted from the transaction management system 1330 to the mobile device 1302 which includes information associated with any receipts or transaction records identified by the transaction management system 1330 involving the customer and the merchant. The information in message “6” allows the mobile device 1302, operating under control of the payment application of the present invention, to display the receipts or transaction information to the customer so the customer can select which of the receipts involves the items to be returned. The customer selects a receipt as well as authorizes the return or refund transaction and the mobile device 1302 transmits this information to the transaction management system 1330 in message “7”. The transaction management system 1330 uses the information from message “7” to update the pending return or refund transaction record in the transaction queue.); obtaining, by the server, one or more rules associated with the merchant (Laracey 2018/0137484 [0030 - Embodiments also allow merchants, payment account issuers, and/or payment network operators to establish rules governing which payment instruments are made available…] Using features of the present invention, customers such as Jane and Sam may use their mobile devices to pay for products or services at point of sale (or “POS”) locations. Merchants need not modify their point of sale hardware (although some embodiments involve the merchant displaying a checkout token on a point of sale display terminal) and users may pay using their existing payment accounts. Embodiments allow users to choose among a variety of payment accounts to use the most appropriate or most desirable payment account for a given transaction. Embodiments also allow merchants, payment account issuers, and/or payment network operators to establish rules governing which payment instruments are made available for use on the phone. These illustrative examples will be used in conjunction with some of the following description to aid in describing features of some embodiments of the invention. In FIG. 1, an overview of a system according to the present invention will be described. In FIG. 2, a more detailed block diagram of some components of a system is provided. In FIG. 3, a customer registration process will be described, and in FIGS. 4A-C transaction processes will be described. Further transaction examples and processes will be described in FIGS. 11-14.); obtaining, by the server, one or more offers associated with one or more payment options (Laracey 2018/0137484 [0086 – payment options] When Jane uses her mobile device to conduct a transaction using the present invention, the transaction management system will compare the rules and preferences Jane has specified to the details of the transaction to recommend which payment account(s) are available for the transaction. For example, if Jane uses her mobile device to purchase a cup of coffee at Starbucks, the transaction management system will let her know that she can use her Starbucks gift card for the purchase. In this manner, customers having a variety of payment accounts may be presented with choices of payment options that are based on their overall preferences and usage objectives. Further, a payment account that is unavailable or unsuitable for a particular transaction may be identified as such by the transaction management system so that the customer need not be presented with that payment account as an option (e.g., if Jane is purchasing gas at a gas station, she will not be presented with the Starbucks gift card as a payment option for that transaction). Further details of how payment accounts are presented to a customer during a transaction are provided below in conjunction with FIG. 4B and FIG. 8. Further details of how loyalty or reward accounts as well as discounts and offers are used in transactions will be provided below in conjunction with FIG. 11.) associated with the user and a plurality of preferences associated with the user (Laracey 2018/0137484 [0073 - preferences] Processing at 306 may also include processing for the customer to provide information about loyalty accounts, membership accounts, reward accounts or the like, as well as information used by the transaction management system to manage offers or discounts available to the customer. For example, the customer may also register one or more discounts or offers in an offer database such as shown in FIG. 10A, and/or one or more loyalty program accounts such as shown in FIG. 10B. In some embodiments, the discounts or offers stored or accessible in a database table such as that shown in FIG. 10A may be “clipped” or “accepted” by the customer by browsing a set of offers or discounts available to the customer (e.g., by interacting with an offer or discount selection system on their mobile device, or via a Web browser). Once an offer or discount has been accepted by the customer, details of the offer or discount may be stored in a table associated with the customer such as the table shown in FIG. 10A. Each offer or discount may be identified by an offer identifier 1028 and associated with the customer (e.g., via a user ID 1022 and a specific mobile device ID 1026) and may have offer details 1030, preferences or rules 1032, and possibly a balance 1034. Further details of the application of such preferences or rules and other features will be described further below in conjunction with FIG. 11. [0074 - rules or preferences associated with the use of the loyalty account] During the customer registration process (and subsequently, during account update transactions), the customer may provide information about one or more loyalty or reward accounts that the customer wishes to make available via their mobile device. This account information may be stored in a database table such as the illustrative table shown in FIG. 10B. Each loyalty account 1048 associated with a customer (e.g. via a user ID 1042 and a specific mobile device ID 1046) may have account details and one or more rules or preferences associated with the use of the loyalty account. Examples of the application of such rules or preferences will be provided below in conjunction with a description of FIG. 11.); computing, by the server, a reward (Laracey 2018/0137484 [0076 - rewards] Continuing the illustrative example, the customer named “Jane” may also enter information about several loyalty or reward accounts she possesses, such as her Kroger shopping card number (“K123456”), her CVS discount card number (“C5554431”) and her Groupon account number and password (“G434567” and “sam123”). Other information may be provided to allow the identification and access to one or more loyalty, reward or other accounts associated with the customer. By providing this account information, Jane is able to access or interact with her registered loyalty or reward accounts using her mobile wallet as will be described further below. Jane may also provide information identifying one or more discounts or offers she wishes to take advantage of This information may be provided during processing at 306, or it may be provided during subsequent processing in which Jane clips or otherwise selects from a variety of offers or discounts that are available to her. Once she has clipped or otherwise selected an offer, details of the offer may be associated with her account information and be accessible to the transaction management system during transaction processing of the present invention.) associated with each of the one or more payment options based on the one or more offers, the billing information, the plurality of preferences, and the one or more rules (Laracey 2018/0137484 [0086] When Jane uses her mobile device to conduct a transaction using the present invention, the transaction management system will compare the rules and preferences Jane has specified to the details of the transaction to recommend which payment account(s) are available for the transaction. For example, if Jane uses her mobile device to purchase a cup of coffee at Starbucks, the transaction management system will let her know that she can use her Starbucks gift card for the purchase. In this manner, customers having a variety of payment accounts may be presented with choices of payment options that are based on their overall preferences and usage objectives. Further, a payment account that is unavailable or unsuitable for a particular transaction may be identified as such by the transaction management system so that the customer need not be presented with that payment account as an option (e.g., if Jane is purchasing gas at a gas station, she will not be presented with the Starbucks gift card as a payment option for that transaction). Further details of how payment accounts are presented to a customer during a transaction are provided below in conjunction with FIG. 4B and FIG. 8. Further details of how loyalty or reward accounts as well as discounts and offers are used in transactions will be provided below in conjunction with FIG. 11.); 
Laracey 2018/0137484 may not expressly disclose the following features, however, Kim et al. 2014/0149198 teaches analyzing, by the server, the one or more payment options to identify a combination of the one or more payment options providing a maximum reward based on the computed reward associated with each of the one or more payment options (Kim et al. 2014/0149198 [Figs. 3-6][0019 - computing an optimal combination of payment instruments] The generating a graphic user interface may include generating the graphic user interface to display a first auto selection icon in the second display area. In response to a user input selecting the first auto selection icon, the first auto selection icon initiates operations for computing an optimal combination of payment instruments by selecting a relatively best payment instrument from each payment instrument candidate group and calculating an estimated payment amount of the desired purchase based on the computed optimal combination. Such computing an optimal combination may include selecting a relatively best payment instrument from each payment instrument candidate group, arranging and displaying the selected best payment instrument at the selection positions of first display areas, combining membership benefits of the selected payment instruments, calculating the estimated payment amount of the desired purchase based on the combined membership benefits, and displaying the calculated payment amount in the second display area. The computing an optimal combination may further include selecting one of the payment instrument candidate groups, selecting a second best payment instrument from the selected payment instrument candidate group, arranging and displaying the selected second best payment instrument at a selection position in a first display area associated with the selected payment instrument candidate group, combining a membership benefit of the selected second best payment instrument with membership benefits of payment instruments of other payment instrument candidate groups, arranged at selection positions in first display areas associated with the other payment instrument candidate groups, recalculating the estimated payment amount of the desired purchase based on the combined membership benefits, and displaying the recalculated payment among in the first display area. [0090 – GUI includes icons for computing optimal combination of payment instruments… best… benefits] Graphic user interface 300 further include icons for automatically computing an optimal combination of payment instruments by selecting payment instruments that return the relatively best membership benefits. The optimal combination of payment instruments denotes payment instrument combination that returns the relatively best membership benefits (e.g., lowest payment amount) to a consumer by combining membership benefits of payment instruments. The relatively lowest payment amount may be estimated based on the optimal combination of payment instruments. Graphic user interface 300 includes first auto selection icon 311 in first display area 310. First auto selection icon 311 initiates an operation for i) automatically selecting a relatively best payment instrument from each payment instrument candidate group, ii) displaying each one of the selected best payment instrument at a corresponding selection position (e.g., the relatively best combination of payment instruments) in each display area, iii) combining membership benefits of the selected payment instruments, iv) calculate the estimated payment amount of a desired purchase, and v) displaying the result of the operation as the estimated payment amount (e.g., 313) in first display area 310.); and causing, by the server, a device associated with the user to display a recommendation for the user to complete a transaction using the identified combination of the one or more payment options providing the maximum reward (Kim et al. 2014/0149198 [0010] In accordance with still another aspect of the present embodiment, user equipment may provide a graphic user interface that enables a user to intuitively identify payment instruments associated with a desired purchase, to conveniently select payment instruments returning the relatively best membership benefits among payment instruments associated with a desired purchase or a merchant thereof, and to easily combine the selected payment instruments to find the lowest payment amount for the desired purchase. [0068] FIG. 3 illustrates a graphic user interface for enabling a user to intuitively identify, select, and combine beneficial payment instruments to estimate a lowest payment amount for a desired purchase in accordance with at least one embodiment of the present invention. The graphic user interface of FIG. 3 may be displayed on user equipment 100 as a result of executing a service application (e.g., App) downloaded from associated service server 400 and installed in user equipment 100. Such a graphic user interface in accordance with at least one embodiment displays beneficial payment instruments and an estimated payment amount thereof within a single page (i.e., the same screen) of a graphic user interface in a way that enables a user i) to intuitively identify beneficial payment instruments associated with a desired purchase, ii) to conveniently select payment instruments returning the relatively best membership benefits among the beneficial payment instruments, and iii) to easily identify an estimated payment amount for the desired purchase, which is dynamically changed according to the selection of payment instruments.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2018/0137484 to include the combination of payment options features as taught by Kim et al. 2014/0149198. One of ordinary skill in the art would have been motivated to do so in order to induce the use of one payment option and/or combination of payment options over another and/or to alert a user to an offer associated with a specific combination of payment options which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Laracey 2018/0137484 may not expressly disclose the “offers associated with one or more payment options” features, however, Viegas et al. 2019/0362414 teaches these features as follows: obtaining, by the server, one or more offers associated with one or more payment options associated with the user and a plurality of preferences associated with the user (Viegas et al. 2019/0362414 [claim 7 - one or more offers associated with the first set of payment options, and one or more user preferences] 7. The method of claim 1, further comprising determining, by the bot, a preference order for the display of the first set of payment options on the payment interface, based on at least one of the purchase pattern, one or more offers associated with the first set of payment options, and one or more user preferences.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2018/0137484 to include the offers associated with one or more payment options features as taught by Viegas et al. 2019/0362414. One of ordinary skill in the art would have been motivated to do so in order to induce the use of one payment option over another and/or to alert a user to an offer associated with a specific payment option which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Regarding Claim 11. A server for providing a personalized payment option for a user, the server
comprising:
at least one processor; and
a memory communicatively coupled to the at least one processor, wherein the
memory stores processor executable instructions, which, on execution, cause the at least one
processor to:
receive billing information from a merchant server associated with a
merchant;
obtain one or more rules associated with the merchant;
obtain one or more offers associated with one or more payment options
associated with the user and a plurality of preferences associated with the user;
compute a reward associated with each of the one or more payment options
based on the one or more offers, the billing information, the plurality of preferences, and the one or
more rules; and
provide at least one recommended payment option among the one or more
payment options based on the computed reward associated with each of the one or more payment
options.
Claim 11, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 


Regarding Claim 20. A non-transitory computer readable medium including instructions stored thereon
that when processed by at least one processor cause a device to perform operations comprising:
receiving billing information from a merchant server associated with a merchant;
obtaining one or more rules associated with the merchant;
obtaining one or more offers associated with one or more payment options associated
with the user and a plurality of preferences associated with the user;
computing a reward associated with each of the one or more payment options based
on the one or more offers, the billing information, the plurality of preferences, and the one or more
rules; and
providing at least one recommended payment option among the one or more payment
options based on the computed reward associated with each of the one or more payment options.
Claim 20, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198.
Regarding Claim 2. (Original) Laracey 2018/0137484 further teaches The method of claim 1, wherein the billing information comprises at least one of a name of the merchant, a location of the merchant, a name of the user, a mobile number of the user, one or more goods purchased by the user, or a category of the one or more goods (Laracey 2018/0137484 [0041 - name and location of the merchant] Pursuant to some embodiments, either a “static” checkout token or a “dynamic” checkout token may be used. In an embodiment where a “static” checkout token is used (e.g., such as one that is assigned for use by a specific checkout location and which does not include any variable information for each transaction), the transaction management system 130 matches the information in the customer transaction lookup request (received from the mobile device 102) with the information in the merchant payment authorization request (received from the merchant 108) by matching the checkout token information received in each of the messages. Once a match is found, the transaction management system 130 transmits a transaction detail message (via path 114) to the customer's mobile device 102. The information from the transaction detail message provides the customer with details about the transaction, including but not limited to the amount due, the name and location of the merchant (information contained in or derived from the merchant payment authorization request), and possibly one or more marketing messages. In addition, the transaction management system may also send to the phone a list of payment accounts the customer has registered with the system, including credit, debit, checking, prepaid and other types of accounts. The list of accounts may include all of the accounts the customer registered with the system, or it may include a subset of accounts, based on rules established by the mobile payment network operator, the merchant, the issuer of each payment account, the customer, or another entity (e.g., the list of accounts sent to the mobile device may only include those accounts that may be used for the current transaction). Now the customer can see on the display 136 of their mobile device 102 the name of the merchant they are about to pay, the amount to be paid, and a list of their payment accounts they can use to pay the merchant 108. [0112] Processing continues at 434 where the mobile device 202 receives the transaction details and payment account information from the transaction management system 230. For example, at 434, the device may receive a message including a number of data elements, including data associated with the current transaction (such as the transaction total, the merchant name and information, and other transaction details) as well as data identifying the customer's payment account(s) that may be used for the current transaction, and information about the order in which the payment accounts should be presented to the customer, as well as marketing messages or advertisements that might be displayed in proximity to the payment account information. The data identifying the customer's payment account(s) may include proxies or non-sensitive identifiers used by the transaction management system 230 to identify each account (rather than the actual payment credentials). Further, the data may include information about current account balances, loyalty programs, discounts, marketing messages, or the like associated with one or more of the available payment accounts.).

Regarding Claim 12. The server of claim 11, wherein the billing information comprises at least one of a
name of the merchant, a location of the merchant, a name of the user, a mobile number of the user,
one or more goods purchased by the user, or a category of the one or more goods.
Claim 12, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198; in further view of Foran-Owens et al. 2013/0282533.
Regarding Claim 3. (Original) Laracey 2018/0137484 may not expressly disclose the following features, however, Foran-Owens et al. 2013/0282533 teaches The method of claim 1, wherein obtaining the one or more rules comprises: receiving, in real-time from one of a storage medium associated with the server or the merchant server, at least one of (a) one or more incentives offered by the merchant, (b) a payment transaction history between the user and the merchant, or (c) one or more modes of payment accepted by the merchant (Foran-Owens et al. 2013/0282533 [0037 - consumers can receive promotional offers from merchants in real-time while they are in the retail store and thus able to physically retrieve the promotional items so as to take advantage of, for example, a discounted price] Accordingly, through use of the Enhanced Consumer Shopping Experience system, the merchant has an opportunity to provide relevant product location data, product review data and product offers in real-time to consumers who are shopping in their retail establishments. Consumers can utilize the enhanced consumer shopping experience system to create and manage shopping lists, and to enhance their retail store shopping experience by obtaining data that makes it easier and quicker for them to find products in the store, and that enables them to easily and quickly checkout without having to queue up in a typical line behind other consumers making purchases at a checkout counter. Furthermore, consumers can receive promotional offers from merchants in real-time while they are in the retail store and thus able to physically retrieve the promotional items so as to take advantage of, for example, a discounted price. Such promotional offers may be highly relevant to the consumers because they may be based on the consumers' needs as exhibited by similar items on the customer's shopping list, or in that consumer's purchasing history.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2018/0137484 to include the real-time incentives offered by a merchant features as taught by Foran-Owens et al. 2013/0282533. One of ordinary skill in the art would have been motivated to do so in order to provide instant and targeted offerings to a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Regarding Claim 13. The server of claim 11, wherein obtaining the one or more rules comprises:
receiving, in real-time from one of a storage medium associated with the server or the
merchant server, at least one of (a) one or more incentives offered by the merchant, (b) a payment
transaction history of the user performed with the merchant, or (c) one or more modes of payment
accepted by the merchant.
Claim 13, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198; in further view of Tan 2019/0139074.
Regarding Claim 4. (Original) Laracey 2018/0137484 may not expressly disclose the following features, however, Tan 2019/0139074 teaches The method of claim 1, wherein obtaining the one or more offers comprises: receiving, in real-time from at least one of a storage medium associated with the server or one or more issuer servers associated with the issuer, at least one of (a) one or more rebates offered by an issuer associated with each of the one or more payment options, (b) an expiry of the one or more rebates, or (c) one or more limitations associated with the one or more rebates (Tan 2019/0139074 [0029 - rebates] The system addresses the deficiencies in the current payment mechanisms, which do not provide transparency to consumers in terms of the payment processing fees for their choice of payment methods. The system optimizes the payment options available to the consumer in real time, which enables the consumer to choose to receive savings or a rebate from the merchant.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2018/0137484 to include the rebate features as taught by Tan 2019/0139074. One of ordinary skill in the art would have been motivated to do so in order to provide rebates to a user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Regarding Claim 14. The server of claim 11, wherein obtaining the one or more offers comprises:
receiving, in real-time from at least one of a storage medium associated with the
server or one or more issuer servers associated with the issuer, at least one of (a) one or more rebates
offered by an issuer associated with each of the one or more payment options, (b) an expiry of the
one or more rebates, or (c) one or more limitations associated with the one or more rebates.
Claim 14, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198.
Regarding Claim 5. (Original) Laracey 2018/0137484 further teaches The method of claim 1, wherein the plurality of preferences comprises at least one of (a) a first priority associated with the one or more payment options, (b) a second priority associated with the one or more offers, or (c) one or more choices associated with a combination of the one or more payment options and the one or more offers (Laracey 2018/0137484 [0081 – preference include payment accounts interpreted as a first priority associated with payment options] As more specific illustrative examples, a set of rules may be defined by an issuer of the mobile payment application. The issuer may define which tender types are supported by the mobile payment application, as well as metadata around each supported tender type, which can be used to drive business rules when a customer adds payment accounts to their preferences and when the customer conducts transactions using the mobile payment application. The customers and the mobile devices associated with the issuer inherit these issuer rules by default, and the issuer can define in which order the tender rules will appear on mobile devices at different acceptance partners. These tender rules and ordering rules can be defined by the items involved in a transaction, the total purchase amount of a transaction, offers, discounts or loyalty accounts associated with a transaction, etc. [0114] Pursuant to some embodiments, the payment accounts available for use in the payment transaction are displayed in a priority or preference order based on any combination of: (i) rules or preferences established by the customer (e.g., such as the rules or preferences defined by the customer at 308 of FIG. 3 during a registration process), (ii) rules or preferences established by the merchant, (iii) rules or preferences established by the issuer of a payment account, and (iv) rules or preferences established by the transaction management system operator. A hierarchy or ordering of rules or preferences and their priorities may be specified to ensure that there are no conflicts between rules or preferences.).
Regarding Claim 15. The server of claim 11, wherein the plurality of preferences comprises at least one of
(a) a first priority associated with the one or more payment options, (b) a second priority associated
with the one or more offers, or (c) one or more choices associated with a combination of the one or
more payment options and the one or more offers.
Claim 15, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198.
Regarding Claim 6. (Original) Laracey 2018/0137484 further teaches The method of claim 1, wherein computing the reward comprises: verifying a validity associated with the one or more payment options (Laracey 2018/0137484 [0146 – validation step] At step “2”, the customer management system module 612, upon receipt of the login request from the customer, transmits a login request message to the security management system module 624. The security management system module 624 processes the login request by comparing received credentials (and any authentication data) to stored data to authorize or deny the login request. At step “3” the security management system module 624 transmits a login response message to the customer management system module 612. In this way, multiple modes of authentication are provided to authenticate the customer as well as the device. A number of variations of validation processes may be followed. For example, in one embodiment, an authentication may proceed as follows: (1) a customer launches the mobile payment application on their mobile device, (2) mobile device-related information is validated, and (3) the customer credentials are validated (e.g., by prompting the customer to provide a username, password or PIN). Those skilled in the art will appreciate that other authentication processes and flows may be used.); excluding one or more invalid payment options based on the verification (Laracey 2018/0137484 [0146 - security management system module… authorize or deny…] At step “2”, the customer management system module 612, upon receipt of the login request from the customer, transmits a login request message to the security management system module 624. The security management system module 624 processes the login request by comparing received credentials (and any authentication data) to stored data to authorize or deny the login request. At step “3” the security management system module 624 transmits a login response message to the customer management system module 612. In this way, multiple modes of authentication are provided to authenticate the customer as well as the device. A number of variations of validation processes may be followed. For example, in one embodiment, an authentication may proceed as follows: (1) a customer launches the mobile payment application on their mobile device, (2) mobile device-related information is validated, and (3) the customer credentials are validated (e.g., by prompting the customer to provide a username, password or PIN). Those skilled in the art will appreciate that other authentication processes and flows may be used.); determining, upon verification, a monetary value associated with each of the one or more valid payment options based on at least one of the one or more offers, the billing information, or the one or more rules (Laracey 2018/0137484 [0073] Processing at 306 may also include processing for the customer to provide information about loyalty accounts, membership accounts, reward accounts or the like, as well as information used by the transaction management system to manage offers or discounts available to the customer. For example, the customer may also register one or more discounts or offers in an offer database such as shown in FIG. 10A, and/or one or more loyalty program accounts such as shown in FIG. 10B. In some embodiments, the discounts or offers stored or accessible in a database table such as that shown in FIG. 10A may be “clipped” or “accepted” by the customer by browsing a set of offers or discounts available to the customer (e.g., by interacting with an offer or discount selection system on their mobile device, or via a Web browser). Once an offer or discount has been accepted by the customer, details of the offer or discount may be stored in a table associated with the customer such as the table shown in FIG. 10A. Each offer or discount may be identified by an offer identifier 1028 and associated with the customer (e.g., via a user ID 1022 and a specific mobile device ID 1026) and may have offer details 1030, preferences or rules 1032, and possibly a balance 1034. Further details of the application of such preferences or rules and other features will be described further below in conjunction with FIG. 11. [0080 - rules] Those skilled in the art will appreciate, upon reading this disclosure, that a wide variety and type of account-level rules may be specified to allow a customer to manage how (and when) payment accounts are presented as payment options. Further, the transaction management system may also store information associated with other levels or types of rules that are applied to transactions to determine which payment account(s) are available for use in any given transaction. For example, in some embodiments, a hierarchy of rules may be defined which include a global set of rules defined by (i) a partner or entity operating the system of the present invention, (ii) issuing partners participating in the system, (iii) acceptance partners participating in the system, (iv) customers of the system, (v) specific devices of customers of the system, (vi) acceptance locations (or merchant locations) participating in the system, and (vii) acceptance points (or specific point of sale devices) participating in the system. For example, an operator of the present invention may specify the types of payment tender that may be supported by the system (e.g., the operator may configure the system to allow credit card and debit card payment accounts, but to not support ACH transactions). In some embodiments, these partner level rules may be inherited by all of the other (child) entities by default (e.g., a partner rule that ACH transactions are not supported is inherited by all participants in that partner's system). These hierarchical rules may be stored at or accessible by the transaction management system and may be enforced during transactions such that for a given transaction, multiple rules may be consulted prior to determining which of a customer's set of registered payment accounts is available for use in a specific transaction at a specific merchant and point of sale device. [0081 - rules] As more specific illustrative examples, a set of rules may be defined by an issuer of the mobile payment application. The issuer may define which tender types are supported by the mobile payment application, as well as metadata around each supported tender type, which can be used to drive business rules when a customer adds payment accounts to their preferences and when the customer conducts transactions using the mobile payment application. The customers and the mobile devices associated with the issuer inherit these issuer rules by default, and the issuer can define in which order the tender rules will appear on mobile devices at different acceptance partners. These tender rules and ordering rules can be defined by the items involved in a transaction, the total purchase amount of a transaction, offers, discounts or loyalty accounts associated with a transaction, etc.); and ranking the one or more valid payment options based on the monetary value (Laracey 2018/0137484 [0193] The transaction management system 1130 applies the selected discount or offer to the transaction, which may result in the calculation of a new payment amount (where the new payment amount is equal to the original transaction amount received from the merchant at “6” less the value of any discount or offer selected by the customer). The new payment amount is the amount used in the payment authorization request message “9” transmitted to the payment processing systems 1132 for authorization processing. The transaction management system 1130 may then communicate the final details and confirmation of the processing to the merchant 1108 at “10”.) and the plurality of preferences, wherein the monetary value is indicative of the reward (Laracey 2018/0137484 [0077 – order in which accounts are displayed interpreted as ranking…] Processing continues at 308 where the customer may optionally establish one or more preferences or rules associated with the use of one or more of the accounts entered at 306. For example, the customer may designate one of the accounts as the “primary” or default account. Other rules and preferences may also be set to enable accounts to be selected and used in an efficient and logical manner. For example, a customer may specify priorities or other account-based rules to indicate how a particular payment account should be treated with respect to other payment accounts. A customer may also specify spend limitations or balance requirements that govern how and when a payment account is to be presented as an option. A customer may also specify the order in which accounts are displayed on the mobile phone, based on what merchant they are purchasing from, or the funds available in each account, or the rewards received for using each account. [0114 – ordering rules] Pursuant to some embodiments, the payment accounts available for use in the payment transaction are displayed in a priority or preference order based on any combination of: (i) rules or preferences established by the customer (e.g., such as the rules or preferences defined by the customer at 308 of FIG. 3 during a registration process), (ii) rules or preferences established by the merchant, (iii) rules or preferences established by the issuer of a payment account, and (iv) rules or preferences established by the transaction management system operator. A hierarchy or ordering of rules or preferences and their priorities may be specified to ensure that there are no conflicts between rules or preferences.).

Regarding Claim 16. The server of claim 11, wherein computing the reward comprises:
verifying a validity associated with the one or more payment options;
excluding one or more invalid payment options based on the verification;
determining, upon verification, a monetary value associated with each of the one or
more valid payment options based on at least one of (a) the one or more offers, (b) the billing
information, or (c) the one or more rules; and
ranking the one or more valid payment options based on the monetary value and the
plurality of preferences, wherein the monetary value is indicative of the reward.
Claim 16, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Chen et al. 2009/0018923.
Regarding Claim 7. (Canceled) Laracey 2018/0137484 may not expressly disclose the following features, however, Chen et al. 2009/0018923 teaches The method of claim 1, wherein providing the at least one recommended payment option comprises: identifying at least one of (a) the one or more payment options providing a maximum reward or (b) a combination of the one or more payment options providing the maximum reward; and providing the at least one of (a) the one or more payment options providing the maximum reward or (b) the combination of the one or more payment options providing the maximum reward (Chen et al. 2009/0018923 [0065 - each payment method in the set of recommended payment methods may be ranked such that the payment method that provides the highest monetary value of rewards according to incentive policy data 332 is ranked first] Recommendation 314 may include a ranking of each payment method in the set of recommended payment methods, and rank each payment method in the set of recommended payment methods in accordance with the incentives or rewards available for using each payment method in the set of recommended payment methods. For example, and without limitation, each payment method in the set of recommended payment methods may be ranked such that the payment method that provides the highest monetary value of rewards according to incentive policy data 332 is ranked first. Alternatively, the set of recommended payment methods may be ranked according to criteria specified by user 324 in user profile 322, such as how frequently user 324 uses the payment method as indicated by user profile 322. As another example, the set of recommended payment methods may be generated such that rewards are maximized for a grouped user profile associated with group policy database 330.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2018/0137484 to include maximum reward features as taught by Chen et al. 2009/0018923. One of ordinary skill in the art would have been motivated to do so in order to provide a user with information about a payment option offer the greatest or maximum reward which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 17. The server of claim 11, wherein providing the at least one recommended payment
option comprises:
identifying at least one of (a) the one or more payment options providing a maximum
reward or (b) a combination of the one or more payment options providing the maximum reward;
and
providing the at least one of (a) the one or more payment options providing the
maximum reward or (b) the combination of the one or more payment options providing the
maximum reward.
Claim 17, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198.
Regarding Claim 8. (Original) Laracey 2018/0137484 further teaches The method of claim 1, wherein the one or more payment options comprises at least one of a payment card, a card-on-file, an e-wallet application, internet banking, or currency-based money (Laracey 2018/0137484 [0075] Referring to the illustrative examples introduced above, the customer named “Jane” has entered details about four of her payment accounts that she would like to be able to utilize in conjunction with the present invention, including: a Chase Credit Card, having a primary account number (or “PAN”) of #######, and a card expiration date of 05/12, a Webster Bank Checking account having an ABA number of ####### and an account number of ########, a Webster Bank Visa debit card having a PAN of ######## and a card expiration date of 06/11, and a Starbucks gift card having a PAN of ###### and an expiration date of 8/10. Additional account identifying information may be provided as required (e.g., in some embodiments, for payment cards, a card verification number may also be provided). The data provided in the table of FIG. 9 is securely stored in a PCI compliant database. In some embodiments, by securely storing payment card data (including expiry date and verification codes), payments made using the present invention may qualify for reduced interchange as “card present” transactions. Pursuant to some embodiments, a customer may add, remove or update account information as needed. [0028] A second example user is referred to herein as “Sam”. In the example, Sam has five payment accounts that he uses regularly: (i) a rewards credit card, (ii) a private label Sears® credit card, (iii) a checking account, and (iv) an American Express® charge card that Sam uses for work-related expenses. Sam prefers to earn rewards when possible, which he earns with his rewards credit card and his Sears private label card (when shopping at Sears), and to put any business-related expenses on his American Express charge card.).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198.
Regarding Claim 9. (Currently Amended) Laracey 2018/0137484 further teaches The method of claim 1, wherein the device associated with the user includes at least one of a user device, a Point-of-Sale (PoS) device, or a display device associated with the PoS device (Laracey 2018/0137484 [0021] Embodiments of the present invention relate to systems, methods, processes, computer program code, and means for using mobile devices to conduct payment transactions at merchant locations including brick and mortar locations and remote (e.g., such as Internet or mail order and telephone) locations, as well as for person to person transactions. In some embodiments, the mobile device can be used to initiate and conduct payment transactions involving a number of different payment accounts, including, for example, credit, debit, deposit, stored value, checking and other accounts. In some embodiments, a mobile device configured using features of the present invention may be capable of initiating payment transactions that are processed over a variety of different payment networks (e.g., such as the credit card networks operated by Visa, Inc. or MasterCard International Incorporated, private label processing networks, electronic funds transfer networks, Automated Clearing House networks, or the like). In some embodiments, mobile devices configured using features of the present invention are capable of determining or suggesting a most desirable payment account to use in a given transaction (e.g., based on one or more predefined user-specified rules, account characteristics, merchant information or the like). In this manner, users are provided with greater payment options and better information about which payment account to use in any given transaction.).
Regarding Claim 18. The server of claim 11, wherein the instructions cause the at least one processor to
provide the at least one recommended payment option using at least one of a user device, a Point-of-
Sale (PoS) device, or a display device associated with the PoS device.
Claim 18, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9. 


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198.
Regarding Claim 10. (Original) Laracey 2018/0137484 further teaches The method of claim 1, further comprising: receiving registration information of a user including consent for providing the at least one recommended payment option, wherein the registration information comprises at least one of a name of the user, a mobile number of the user, the one or more payment options associated with the user, a type of the one or more payment options, a validity associated with the one or more payment options, or a transaction limit associated with the one or more payment options; updating configuration information comprising at least one of (a) the plurality of preferences associated with the user or (b) the one or more offers associated with the one or more payment options associated with the user based on a user input; and storing the registration information and the configuration information in a storage medium communicatively coupled with the server (Laracey 2018/0137484 [Fig. 3; 0009 - 0071 – Customer Registration Process] FIG. 3 is a flow diagram depicting a customer registration process pursuant to some embodiments. [0068-0071 – Customer Registration Process] Customer Registration Process [0069] Pursuant to some embodiments, before a customer can use a mobile device (such as the mobile device 202 of FIG. 2) to conduct a purchase transaction using the present invention, the customer must perform a registration process such as the process described in conjunction with FIG. 3. Data collected or provided in association with the process 300 may be stored at or be accessible to one or more databases associated with the transaction management system 230. An example database is shown in FIGS. 9 and 10 (which will be referenced in conjunction with the following description of process 300). [0070] The registration process 300 of FIG. 3 begins when a customer first (at 302) interacts with a registration server (which may be a component of, or related to, transaction management system 230 of FIG. 2) to initiate a registration process. For example, the customer may operate an Internet browser (either on a mobile device or another computing device) to access a registration Web page associated with the registration server. The registration Web page may request the customer provide some identifying information to begin the account creation process. For example, a customer may provide name, address and other contact information as well as contact preferences, including one or more email addresses and phone numbers. A customer identifier or other unique record (or records) may be established in a database as illustrated in the tables of FIGS. 9 and 10. A customer identifier U1002 may be used to uniquely identify the customer. The customer identifier U1002 may be an alphanumeric identifier assigned by the transaction management system 230 or may be information based on or provided by the customer (e.g., such as a mobile phone number or identifier associated with a mobile device 202). [0071] Processing continues at 304 where the customer establishes an account. In some embodiments, the account creation includes providing contact and identifying information associated with the customer, as well as information identifying one or more mobile device(s) from which the customer wishes to make transactions. Each mobile device 202 may, for example, be identified by its phone number and/or other unique identifier(s) (such as a hardware serial number, an ASIN, a UUID in the case of an iPhone, a component serial number such as a CPU serial number or the like). In some embodiments, where the customer registers from a browser on their mobile device, or by first downloading a payment application having a registration module onto their mobile device, the system may capture unique identifying information associated with the mobile device (e.g., such as a hardware serial number, an ASIN, a UUID or other device identifiers)).

Regarding Claim 19. The server of claim 11, wherein the instructions cause the at least one processor to:
receive registration information of a user including consent for providing the at least
one recommended payment option, wherein the registration information comprises at least one of a
name of the user, a mobile number of the user, the one or more payment options associated with the
user, a type of the one or more payment options, a validity associated with the one or more payment
options, or a transaction limit associated with the one or more payment options;
update configuration information comprising at least one of (a) the plurality of
preferences associated with the user or (b) the one or more offers associated with the one or more
payment options associated with the user based on user input; and
store the registration information and the configuration information in a storage
medium communicatively coupled with the server.
Claim 19, has similar limitations as of Claim(s) 10, therefore it is REJECTED under the same rationale as Claim(s) 10. 

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2018/0137484; in view of Viegas et al. 2019/0362414; in further view of Kim et al. 2014/0149198.
Regarding Claim 21. (New) Laracey 2018/0137484 further teaches The method of claim 1, wherein the identified combination of the one or more payment options includes cash (Laracey 2018/0137484 [0056 - cash] Merchant 208 may operate one or more merchant systems 209 to process payments and transactions, including, as will be described, payment transactions pursuant to the present invention (as well as “traditional” or standard payment transactions involving cash, standard payment cards, or the like). Merchant system 209 may be a networked point of sale system (such as for a physical retail location) or it may be a shopping cart system (such as for an electronic commerce or Internet retail location). Merchant system 209 may further be a combination of systems designed to allow a merchant to accept payments for goods or services. In some embodiments, merchant system 209 may be in communication with one or more point of sale devices 212 which have display devices 213 for presenting and receiving information from customers. For example, in the situation where the merchant 208 is a physical retail location, a merchant system 209 may be in communication with a number of different point of sale devices 212 each of which is located at a different checkout lane or location within the store (or in different stores in different geographical locations). Each of the point of sale devices 212 may present, display, or communicate transaction information to customers at the point of sale (or “POS”) so that the customer can approve or authorize purchases and present payment for the purchases.).
Viegas et al. 2019/0362414 also teaches a payment option including cash (Viegas et al. 2019/0362414 [0003] These e-commerce interfaces are usually linked to corresponding payment gateways that enable the customers to perform e-commerce transactions for purchasing the products. A payment gateway typically presents a payment interface to a customer for performing an e-commerce transaction, when the customer wishes to purchase a product. The payment interfaces offer a wide array of payment categories, such as net-banking, transaction cards, cash-on-delivery, e-wallets, and the like, to the customer for performing the e-commerce transaction. Each payment category has various payment options listed under it. For example, a net-banking category lists all available issuer banks as payment options to the customer. The customer usually scans through the listed payment options of the selected category to select a relevant payment option.).

Allowable Subject Matter
Claim 22 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 22. (New) The method of claim 1, wherein the recommendation identifies (a) a first portion of the transaction that should be completed using a first payment option of the identified combination and (b) a second portion of the transaction that should be completed using a second payment option of the identified combination.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding Claim 7. Goodwin 2014/0129357 teaches The method of claim 1, wherein providing the at least one recommended payment option comprises: identifying at least one of (a) the one or more payment options providing a maximum reward or (b) a combination of the one or more payment options providing the maximum reward; and providing the at least one of (a) the one or more payment options providing the maximum reward or (b) the combination of the one or more payment options providing the maximum reward (Goodwin 2014/0129357 [0072] In the event that no server side payment rule exists in the server rule set, the server side logic module 105 determines the best payment method for the present transaction in association with a payment method selection process, which considers information or data including transaction related information (e.g., transaction amount, date/time, and type), merchant related information, user-defined type criteria, server defined type criteria, and possibly other information to determine a list of payment methods, options, or alternatives, including a recommended or expected best payment method, where such a list can be a prioritized list of payment methods in order of preference (e.g., which can be based upon or be organized in accordance with expected best to expected least benefit; or expected lowest cost to expected highest cost; or expected highest award/bonus to expected least award/bonus or least penalty to the user).).
Bloys et al. 2019/0139019 [0003] The present invention provides a method, and associated computer system and computer program product, for cognitive rewards recognition in a mobile wallet of a user. The method includes the steps of: determining for a purchase opportunity, by a cognitive rewards recognition software application installed in the mobile wallet, a plurality of payment options and associated rewards for each of the payment options used to purchase an item being a good or service, wherein the rewards are user benefits; determining for the purchase opportunity, by the cognitive rewards recognition software application in the mobile wallet, cognitive factors linking and relating the user, the plurality of payment options, and the rewards to purchases; generating for the purchase opportunity, by the cognitive rewards recognition software application in the mobile wallet for each purchase opportunity, a ranked list of the plurality of payment options in response to the cognitive factors, wherein the rewards are distributed between purchases to maximize benefits to the user in response to the related cognitive factors; and presenting for the purchase opportunity, by the cognitive rewards recognition software application in the mobile wallet, the ranked list for each purchase to the user on the mobile wallet.
Wu 2017/0193485 [0016] The embodiments and accompanying figures described below generally relate to ranking payment options of a user provided by a plurality of financial institutions so that the user can make better decisions in selecting a payment option to complete a transaction. In one embodiment, payment options of a user are ranked based on the benefits associated with each payment option or by the user's preference. In another embodiment, the payment options are ranked based on preferences provided by one or more financial institutions. These embodiments are illustrated in reference to the accompanying figures as follows.



Conclusion
Examiner’s Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Examiner’s Response: Claim Rejections – 35 USC §112
Applicants’ amendments have necessitated the new grounds of rejection noted above.
Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
Examiner’s Response: Claim Rejections – 35 USC § 103
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682